The Chancellor.
This plea, with its attendant answer, is insufficient.
1. In the first place, it is multifarious, and contains distinct points. It states that the cause of action did not arise within six years, and that the plaintiff was barred by the statute of limitations; it also states, that the sole acting executrix of Phineas Miller, deceased, made her will, and appointed her daughter, Louisa Shaw, executor, and that the daughter bad proved the will. This last point seems to be wholly unconnected with any fact forming the plea *388of the statute; if it meant any thing, it meant that the plaintiff was not entitled to the character he assumed, anq that the suit ought to have been brought in the name of Louisa,Shaw. No doubt, it may, in- certain, cases, be a good plea, that a plaintiff, who assumes to be administrator, was not entitled to that trust, and of this we have, an example in Ord v. Huddleston, cited in Mitford’s PL p. 189. But I do not mean to say, that the fact thus stated would, if it had stood by itself, have been a good plea. It is sufficient, however, for the present, to observe, that it is put forward in the plea, as a. matter of defence, or it would not have appeared there, and the rule applies, that a plea containing two distinct points is bad. Such a defective plea was overruled by Lord Thurlow, in Whitbread v. Brockhurst; (1 Bro. 404.) and Lord Rosslyn afterwards observed, (6 Vesey, 17.) that he would not allow a plea of the statute of frauds, when it was coupled with another defence. Every plea must rest the defence upon a single point, and upon that point create a bar to the suit. Such is the policy and convenience of pleading, and the party must resort to his answer, if he wishes to avail himself of distinct matters. It is fit and salutary that a plea, which mixes together different and discor? dant matter, should be condemned, for.it uselessly incumbers the record, and serves no other purpose than to produce confusion.
2. But I perceive a more important and stronger objection to the plea.
The defendant is charged as a trustee, and with a breach of his trust, and with fraud in the execution of it. These charges formed an equitable bar to the plea of the statute, and they ought to have been fully, particularly, and precisely, denied in the answer, put in as an auxiliary, to the plea.
The bill contains the following charges, viz. that the estator, Phineas Miller, had a large demand against the *389United Stales ; that the defendant, professing a friendship for Catharine Miller, the widow and sole acting executrix, and who resided in the state of Georgia, wrote her a letter, in which he takes notice of her demand, and expresses a belief that, if duly authorized, he could obtain the money for her, and at the same time, inclosed to her a power of attorney to be executed and given to him; that under that solicitation she executed and sent him thepower; that she afterwards wrote him a letter by her agent, requesting him not to act under that power, and which letter he received in March, 1807; that the defendant, acting under colour of the power, in January, 1808, received from the United Stales, 18,328 dollars and 50 cents, as for the balance due to the testator, which he received as such attorney and trustee, and in that character gave a discharge to the United States; that he, contrary to her consent and his duty, appropriated of that sum, 10,368 dollars and 39 cents, to his own use; that he received the money upon a composition, made by him with the United States, and which he was induced to make, not because he considered the sum received to be the full amount due, but with a view to obtain possession of it, and to apply it to his own use, in discharge of some pretended unsettled debt by simple contract, alleged to be due to him from the testator; that the estate of the testator was indebted, by judgment and specialities, to more than all the assets, and which fact was well known to the defendant, and if the executrix had assented to any such appropriation, she would have committed a devastavit, which the defendant, from his professional knowledge, also knew.
Upon such a case, as stated by the bill, and not denied by the answer, I might well say, with Lord Hardwicke, in Brereton v. Gamul, (2 Atk. 240.) when he overruled a plea of the statute, as not being particular enough, that 6< the case was of such a nature as entitled the plaintiff to all the favour the court could show her.”
*3901 need not stay to show that the defendant, being charged with a fraudulent breach of trust, as an agent or trustee for the executrix, cannot set up the statute of limitations, so iong ag the trust is admitted. A trustee cannot protect himself by the statute of limitations in a suit brought by the cestui/ que trust; it would be a waste of time to look for authorities in support of a principle so well known and established. (a) The only question that can now be made is, whether the defendant has sufficiently met and denied the charges in respect to the creation and breach of this trust. He contents himself with denying in the plea, that the money received by him, was received as trustee for the estate of Phineas Meller, deceased, and'with denying in the answer, that the money was received by him as trustee, and with averring that it was received on his own account, and retained for his own use, under some agreement not detailed. We have no denial of the letter professing friendship, and soliciting the appointment, nor any denial of the receipt of the letter from the executrix, suspending the power, nor of the subsequent receipt of the. money from the United States, under a composition made in the injurious manner aud for the unjust purposes stated, nor have we any denial that he gave the United States an acquittance or discharge, as attorney for the executrix. The defendant cannot be permitted to shelter himself under the statute, from the responsibility of, such grave accusations, by a mere simple denial of the receipt of the money as trustee, while he leaves all those facts or charges uncontradicted which establish the existence of the trust, and show that he certainly did receive the money, as such agent or trustee-. If such a general denial, without meeting specific charges, was sufficient, every trustee might escape from responsibility, by means of the statute, and. be left to his own construction of what was intended by such a denial. But the rules of pleading are founded in better *391sense, and in stricter and closer logic; they require the defendant to answer, particularly and precisely, the charges in the bill, which go to destroy the bar created by the statute.
The rule is, that the equitable circumstances charged' in the bill, and which will avoid the statute, must be denied by the answer, as well as by the general averment in the plea; and the answer in support of the plea, (and which is indispensable to its support,) must be full and clear, and contain a particular and precise denial of the charges, or it will not be effectual to support the plea. The court will intend that the matters so charged against the pleader, are true, unless they be fully and clearly denied. The facts requisite "to render the plea a defence, must be clearly and distinctly averred, so that the plaintiff may take issue upon them; and the answer in support of the plea must contain particular and precise averments, to enable the plaintiff to meet them, as the object of the answer is to give the plaintiff an opportunity of taking exceptions to the traverse of the facts and circumstances charged in the bill, which, if true, would destroy the bar set up. These general principles of pleading are laid down in Lord Redes dale's Treatise of Pleading, (p. 212. 214. 236. 237.) a work of great authority on the subject; they are also to be met with in other treatises of established character. (Cooper's Eq. Pl. 227, 228. Gilbert's For. Rem. 58. Van Heythuysen's Equity Draftman, p. 443.) They are, indeed, plain, elementary rules, which I should have apprehended could not well be mistaken by the equity pleader; but we will, for a moment, look into the cases in which they have been declared and applied.
In Price v. Price, (1 Vern. 185.) the pefendant pleaded that he was a bona fide purchaser for a valuable consideration, but there being several badges of fraud stated in the bijl, though the defendant in his plea had denied them, yet, beca/use he had not denied them, by way of auswer, so that the plaintiff might be at liberty to except, the plea *392was overruled. In The South Sea Company v. Wymondsell, (3 P. Wms. 143.) the hill charged fraud, and the defendant pleaded the statute of limitations, and denied the matters of fraud, but as there were some circumstances not fully denied, the defendant was ordered to answer the bill, with liberty to the plaintiff to except, and the benefit of the statute was to be saved to the defendant. In Walter v. Glanville, (3 Bro. P. C. 266.) sometimes referred to, to show, that if the matters charged are answered substantially, it will dp, the only question was, whether the answer in support of the plea, did not fully and particularly, (as . it did in that case,) answer the material charges in the bill. The necessity of such an answer was evidently admitted by the counsel, and by the court, and so it must have been understood by Lord Ch. King, who made the decree appealed from, and who, subsequently, in the case cited from P. Williams, required such a full and particular answer.
Lord Hardwicke frequently noticed and supported these rules of pleading. Thus, in Brereton v. Gamul, already cited, the plea of a fine levied and of five years with non-claim, was overruled, as not being particular enough. So, in 3 Atk. 70. Anon, the bill charged, that since the death of the intestate, the administratrix had promised to pay the note as spon as she had effects, and the administratrix pleaded the statute of limitations, and that she made no promise. But the Chancellor held the plea to be too general, as there was a special promise charged; and he ordered the plea to stand for an answer, with liberty to except. Again; in Hildyard v. Cressy, (3 Atk. 303.) the defendant pleaded a fine and non-claim to a bill for a discovery whether the defendant were a bona fide purchaser, for a valuable consideration, and it appearing that the defendant had not made a complete answer, and therefore not properly supported his plea, the plea was ordered to stand for an answer, with liberty to except. In Radford v. Wilson, *393(3 Atk. 815.) the defendant put in a plea of a purchase for a valuable consideration, without notice; but as the instances of notice charged in the bill were particular and special, it xvas held that a general denial of notice xvas not sufficient, and that it must be denied as specially and, particularly as it was charged, and the plea was overruled.
The modern cases before Lord Eldon, contain the same rules.
Thus, in Jones v. Pengree. (6 Vesey, 580.) there xvas a plea of the statute of limitations, and an answer. The former.xvas objected to as multifarious, and as not covering enough; and the answer was objected to as overruling the plea by answering to the very parts to which the plea xvent, and as not answering the material charge which, if admitted, would have taken the case out of the statute. It xvas observed, upon the argument, that the plea ought to go to every thing, except the charges introduced into the bill to take the case out of the statute, and which it xvas necessary to answer. The plea was overruled as covering too much, and ordered to stand for an answer, with liberty to except; and though that case (as well as the one which followed) does not strike me as distinguished either for precision or clear distinctions, yet it is important in this respect, that Lord Eldon adopts and approves of the rule, in the very words of Mil ford, “that if any matter is charged by the bill, which may avoid the bar created by the statute, that matter must be denied generally, by way of averment in the plea; and it must be denied particularly and expressly, by xvay of answer to support the. plea.” The reason of the rule his lordship stated to be, that the plaintiff was entitled, by exceptions, to compel the defendant to ansxver precisely to all the cases put in the bill as exceptions to the statute. In the next case of Bayley v. Adams, (6 Vesey, 586.) there was a plea of the statute of limitations, sup*394ported by an answer, and the decision was, that the plea was not sufficiently supported by the answer, because the charges in the bill were not sufficiently answered. There was a good deal of discussion in that case on the point, whether the averments meeting the charges in the bill ought to be repeated in both plea and answer; and two decisions in the Exchequer, (Pope v. Bush. and Edmundson v. Hartley, 1 Anst. 59. 97.) which held, that if both plea and answer met and denied the same charges by the averments, the answer would overrule the plea, were much questioned. I need not now enter into that discussion ; and even the Exchequer cases were declared to be confined to awards. It seemed to be admitted throughout the case, that the answer, at least, must contain a full and particular denial of the charges; and perhaps the better opinion is, that a general denial will be sufficient in the plea.
The result is, that a plea of the statute is bad, unless accompanied with an answer aiding and supporting it, by a particular denial of all the facts and circumstances charged in the bill, and which form an equitable bar to the plea of the statute. The plea in this case has no such accompanying answer, and it must be overruled. The usual order in such cases is, that the plea stand for an answer, with liberty to the plaintiff to except; but in some ot the cases the plea was declared to be overruled, and the defendant ordered to answer, saving to himself the liberty to insist on the statute in the answer. That is the better course in this case; for to order the plea to stand for an answer, with liberty to the plaintiff to except, would be prolonging the litigation, as we may take it for granted, from the palpable insufficiency of the plea as an answer, that the plaintiff would except, and the defendant be finally compelled to a fuller answer.
I shall, therefore, overrule the plea, with costs, and order *395the defendant to answer in six weeks, when he will still have the liberty of insisting on the benefit of the statute in his answer.
Order accordingly.

 Vide Decouche v. Savetier, ante, p. 190—216.